SOBELOFF, Circuit Judge, whom J. SPENCER BELL, Circuit Judge, joins
(dissenting).
During October, 1961, the plaintiff entered into an agreement with the selling agents of the defendants, Sind and Cohen, business partners, for the purchase of a certain house in their housing development. The agreement provided that the house was to be conveyed by a special warranty deed. Upon discovery that the purchaser was a Negro, the defendants, interposing a series of obstructions, struggled hard to avoid their obligation. A second agreement was reached in January, 1962, by which the plaintiff undertook, in order to settle the controversy, to accept an “equivalent” but, in his opinion, less desirable house.
When the defendants refused to comply with the settlement agreement, an action was brought by the plaintiff for specific performance and damages caused by the delay. The District Court decreed specific performance by the delivery of a quitclaim deed and awarded $1500 in damages for the delay. The decree was deficient, the plaintiff contends, in that it did not require the inclusion of a special warranty in the deed as called for in the original agreement and as is customary in Maryland. The quitclaim deed, unlike the contracted for special warranty deed, would not enable Barnes to sue the defendants if he should sustain damages by reason of their failure to obtain the joinder by the wife of one of them in bar of her dower rights.
This court on appeal, far from correcting this alleged error of the District Court, puts the plaintiff in a worse position by taking away the limited relief granted him by way of specific performance. Instead the case is remanded for a determination of damages for breach of the contract.
The opinion of our court concentrates on the refusal of the plaintiff to agree in advance that he would not later sue upon the special warranty, if it should be included in the deed. Maryland law is cited to the effect that specific performance will be decreed only when the buyer tenders the full purchase price. The court analogizes the plaintiff’s position to that of one who tenders less than the entire purchase price when he seeks specific performance.
I am unable to agree with this reasoning. The plaintiff was merely asking for the kind of deed to which he was entitled in consideration of the purchase* price which he tendered in full. He was not seeking a reduction in the purchase price; rather the defendants unjustly endeavored to give him less than they had agreed.
It would be time enough to consider what rights the plaintiff might have against the defendants on account of any outstanding dower claim when and if he later brought an action. However, suit on a special warranty is precluded by the nature of the District Court’s decree for a quitclaim deed only, and at a minimum an affirmance would assure against the plaintiff’s maintaining a successful damage suit on account of the wife’s non-waiver of dower.
The foregoing discussion by the majority only points up the injustice of denying the plaintiff specific performance, even to the limited extent granted by the District Court. If, as the majority thinks, there is only slight possibility of a successful action for damages on account of the wife’s dower claim, then the plaintiff’s refusal to relinquish this cause of action does the defendants no injury and it should not stand as a bar to specific performance.
Barnes appears justly entitled to some form of specific performance unless there are valid defenses not indicated in the court’s opinion. A court is not free to deny this equitable remedy on “discretionary” grounds; it is legally arbitrary to deny the remedy here. If ever there was an instance in which money damages would seem inherently inadequate, or at best very difficult to determine, this is it. We thus have the classic justification for granting specific performance.
*327Remand for the assessment of damages holds no terror for these defendants. This disposition of the case will have no deterrent effect upon other developers who discover that it is comparatively safe to renege on a sale to a Negro purchaser.
.1 would grant the motion for a rehearing.